Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Michael Whittaker, on Feb. 9, 2022.
The application has been amended as follows.  Claim 16 has been amended as shown below.  Claims 1-15 and 17-25 remain as shown in the claim set filed on Feb. 2, 2022.  Of these claims, claims 1-15, 18, 21 and 25 have been canceled.   

16.  (currently amended) A method of treating a subject having a disease, wherein the disease is a skin disease or a wound, the method comprising: 
a) isolating a human mesenchymal stem cell population from an amniotic membrane of human umbilical tissue by cultivating the amniotic membrane as a tissue explant in a culture medium comprising: 
DMEM in the final concentration of about 55 to 65 % (v/v), 
F12 in a final concentration of about 5 to 15 % (v/v), 
M171 in a final concentration of about 15 to 30 % (v/v), and 
fetal bovine serum (FBS) in a final concentration of about 1 to 8 % (v/v), and 
b) harvesting cells that have outgrown from the amniotic membrane during the cultivating step to provide primary isolated mesenchymal stem cells; 
c) subculturing the primary isolated mesenchymal stem cells in the culture medium, thereby providing the human mesenchymal stem cell population, wherein at least 97 % cells of the isolated human mesenchymal stem cell population express each of CD73, CD90 and CD105 
d) topically administering to the subject a therapeutically effective amount of the human mesenchymal stem cell population, wherein the human mesenchymal stem cell population is administered within about 96 hours from the time point the human mesenchymal stem cell population has been harvested.
 
The following is an examiner’s statement of reasons for allowance.  The claimed method is free of the prior art.  Applicants’ earlier work, WO 2006/019357 A1, Phan et al., cited in Applicants’ IDS of Sep. 11, 2019, discloses a method of treating a skin disease or wound by applying to the disease or wound site a therapeutically effective amount of mesenchymal stem cells (MSCs) isolated from the amniotic membrane.  See paragraphs 1, 9, 45, 54, 55, 58 and 74.  The MSCs are obtained by the method of separating the amniotic membrane from other components of the umbilical cord, culturing the amniotic membrane tissue to cause cell proliferation, isolating the MSCs by the technique of direct tissue explant and culturing the MSCs so that they undergo clonal expansion, which is a sub-culturing step.  The clonal expansion step is a mitotic process in which the MSCs differentiate to a particular lineage.  See paragraphs 9-13, 45-47 and 64.  The cells from the cultured tissue explant can be cultured again in freshly exchanged medium for as many cycles as needed, to obtain the desired number of cells; see paragraph 65 (another sub-culturing step).  The MSCs can be cultured in media including DMEM, DMEM-F12, M171, with 10% fetal calf serum.  See paragraphs 39, 66, 72 and 94.  But, the reference does not disclose that the cell culture medium for the MSCs is the one disclosed in instant claim 16, the mixture of DMEM-F12 and M171 (the amount of FBS, 8%, is close to the 10% disclosed in the reference).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-02-07